         Case 2:20-cv-00966-NR Document 92-2 Filed 07/14/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


DONALD J. TRUMP FOR PRESIDENT,                      :
INC., ET AL.                                        :
                                                    :
               Plaintiff,                           :
                                                    :
       v.                                           : CIVIL ACTION NO. 2:20-cv-00966-NR
                                                    :
KATHY BOOCKVAR, ET AL.,                             :
                                                    :
               Defendants.                          :

    CERTIFICATION OF EDWARD D. ROGERS IN SUPPORT OF DEFENDANT’S
               MOTION TO ADMIT COUNSEL PRO HAC VICE

       I, Edward D. Rogers, hereby certify as follows:

       1.      I am a registered user of ECF in the United States District Court for the Western

District of Pennsylvania.

       2.      I have read, know, and understand the Local Rules of Court for the Western

District of Pennsylvania.


Date: July 14, 2020                                 /s/ Edward D. Rogers
                                                    Edward D. Rogers, Esquire
                                                    PA ID 69337




DMEAST #41688273 v1
